DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.


Claim Interpretation
Note applicant’s phrases “an unpredictable combination of design elements” and “a
predictable combination of design elements” are interpreted as set forth in the specification,
in particular, sections [0012] - [0016].


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations (a) “wherein the texture pattern comprises an unpredictable combination of a plurality of adjacent design elements and wherein at least a first one of the plurality of design elements of the texture pattern shares a boundary with at least one adjacent design element of the texture pattern and wherein the design elements of the texture pattern are arranged so that a design of the first design element of the texture pattern is not predictable from a design of the at least one adjacent design element of the texture pattern” and (b) “wherein the overprint comprises a plurality of adjacent design elements and wherein at least a first one of the plurality of design elements of the overprint shares a boundary with at least one adjacent design element of the overprint and wherein the design elements of the overprint are arranged so that a design of the first design element of the overprint is predictable from a design of the adjacent design element of the overprint.”  These limitations are indefinite because the limitations lack proper antecedent basis for the shared boundaries in that the design elements have not been limited to comprising a design and a boundary as set forth in the specification.  Claim 8 is similarly rejected.  Claims 2-7 and 9-13 are also rejected for their dependency thereupon. 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office Action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6, 8, 9, and 11-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2005/0048253 issued to Nord et al. in view of US 2007/0260352 issued to Magee et al., US 2008/0294272 issued to Bittner et al., and US 5,179,749 issued to Magee.
Nord discloses a pile floor covering made from a combination of solution dyed yarns and non-solution dyed yarns (abstract).  The pile floor covering comprises a pile fabric having loops or tufts made from the solution dyed yarns and non-solution dyed yarns (section [0028]).  The pile fabric may be made by tufting yarns into a primary backing to form cut pile, loop pile, or a combination thereof (i.e., a texture pattern) (section [0035]).  The pile fabric may also comprise a multi-level pile (i.e., a texture pattern) (section [0035]).  The pile fabric may additionally be dyed or overprinted (i.e., patterned) (abstract and sections [0010], [0035], [0036], and [0039]).    
Thus, Nord teaches a patterned carpet comprising tufted yarns having cut or loop pile and/or different pile heights (i.e., a texture base pattern) and an overprint pattern thereon.  Nord fails to teach any specifics of the tufted base pattern and the overprint pattern.  As such, it is reasonable to presume the specifics of the pattern are not critical to the invention and may be selected as is known in the art.  Hence, one would look to the prior art for guidance on selecting base and overprint patterns.  
Magee 2007 and Bittner teach it is known in the art to minimize seam discontinuity in carpet tiles by applying “a pattern to the individual carpet tiles that provides such visual variety across the installation as a whole that the transitions between individual adjacent tiles becomes relatively less important” (Magee 2007 and Bittner, sections [0003]).  To a viewer, the non-regular nature of the overall pattern formed by multiple tiles visually overwhelms the discontinuities at the boundaries, with each tile having a unique pattern but one that is aesthetically consistent, in terms of color and individual pattern elements, with all the other tiles in the installation (Magee 2007 and Bittner, sections [0003]).  Magee 2007 and Bittner teach it is also known that use of a non-repeating design that shares common colors and design elements among adjacent tiles is effective in minimizing the visual impact of patterning artifacts and seam discontinuities (Magee 2007 and Bittner, sections [0006]). 
The Magee 2007 invention is an automated system for generating patterns suitable for printing on textiles wherein each pattern is individually different but shares one or more unifying design motifs with all other patterns (abstract).  Generally, each pattern is comprised of at least two components in the form of separately configurable pattern layers that are superimposed to form a composite pattern that is unique and visually related to all other unique patterns that employ the same pattern source (abstract).  Specifically, the patterns comprise a first base layer pattern and a second overlay layer pattern (section [0040]). 
The base layer pattern is a unique pattern selected and sampled from a host pattern and printed on a single substrate, such as a single carpet tile (section [0015]).  This results in a series of printed carpet tile substrates that are uniquely patterned, although all tiles will share design similarities that exist within the host pattern (section [0015]).  Upon installation, said tiles exhibiting a random or pseudo-random pattern that is different from tile to tile (i.e., “not predictable”), yet still being visually integrated due to the similarities therein from the host pattern (section [0015]).  
The overlay layer pattern is a pattern, separate from the base layer pattern that is selected and sampled from a separate host pattern (section [0016].  The overlay layer pattern provides common pattern elements or colors that are shared by all carpet tiles, thereby providing a unifying pattern motif across the carpet tiles (section [0016]).  The overlay layer pattern may be sized to match the size of the carpet tile substrate, thereby providing tiles having the same overlay layer pattern on each tile (i.e., “predictable”).  
Note the base pattern of unique, random designs corresponds to applicant’s pattern of “unpredictable” design elements and the overlay pattern of a unifying pattern corresponds to applicant’s overprint of “predictable” design elements.  Also note the base patterns are unique and the overlay patterns are the same from tile to tile, which meets applicant’s limitation that the pattern and overprint are not in register.  
Figures 4-6A of Magee 2007 demonstrate the steps of creating the base pattern by dividing a design having a predictable arrangement of design elements into a plurality of base layer pattern templates (i.e., blocks) and rearranging said blocks in an unpredictable manner, including varying the orientation thereof (sections [0026] – [0031]).  Magee 2007 teaches the host patterns of the base pattern and overlay pattern may be repeating or not (sections [0013], [0018], and [0020]).  The overlay host pattern may be sized to match or nearly match the substrate to be pattern (section [0019]) or in other embodiments multiple base layer patterns and/or multiple overlay layer patterns may be used, with each such pattern optionally being subject to various graphic or geometric manipulations such as enlarging, stretching, mirror imaging, coloring, etc. (section [0021]).  
The carpet tile blanks may be of any suitable carpet constructions including hardback or cushion back tiles, tufted, needled, flocked, or bonded pile, uniform pile height or non-uniform, textured pile height (e.g., multi-level loop pile) (section [0064]).  
To summarize, Magee 2007 teaches a composite pattern comprising a base pattern of unpredictable combination of design elements and an overprint design pattern comprising a predictable combination of design elements.  The composite pattern of Magee 2007 is applied to the carpet tiles via dye printing (sections [0009], [0063], and [0064]).  Bittner discloses a process very similar to Magee’s for forming randomly patterned carpet tiles (abstract).  Specifically, Bittner teaches a base pattern and randomly selected overlay patterns, wherein the two patterns are superimposed to form a composite pattern (abstract and Figure 1).  Bittner states, “While the techniques and systems described herein are especially well-suited for printing or dyeing carpet tiles, it is contemplated that similar designs may be computer generated using pre-dyed yarns on graphic tufted machines” (section [0011]).  In other words, Bittner teaches the composite pattern may be printed on the pile carpet or may be tufted into the pile carpet.  
Magee 2007 and Bittner fail to explicitly teach the composite pattern could be uncoupled into separate patterns provided by two methods (i.e., tufting and printing) versus the disclosed composite pattern being provided by a single method (i.e., printing or tufting).  Magee 2007 and Bittner teach the base layer pattern and overlay layer pattern are combined digitally to form a composite pattern.  Magee 2007 states the base layer and overlay layer nomenclature does not necessarily imply any order in which the layers are placed on the substrate (section [0012]).  This teaching suggests to a skilled artisan that each pattern layer could be placed on the carpet substrate separately as is known in the art.  For example, Magee ‘749 discloses a method of printing carpet tiles to minimize seam lines between abutting carpet tiles (abstract).  The method comprises printing a subliminal background design on a carpet tile on which a geometric design is printed thereover (abstract, col. 3, lines 56-59, and col. 4, lines 3-15).  The single printing of a composite pattern of Magee 2007 can be seen as an improvement over the two step design of Magee ‘749.  However, such an improvement does not negate the fact that two step design processes are known in the art.  Hence, it would have been obvious to one of ordinary skill in the art at the time of the invention to decouple the composite pattern of Magee 2007 into two separate patterns applied to the carpet substrate sequentially, as suggested by Magee ‘749.  Such a modification would have yielded predictable results to the skilled artisan.  
Thus, it would have been obvious to one of ordinary skill in the art to select specific separate base and overlay patterns, such as taught by Magee 2007, Bittner, and Magee ‘749 for the general teaching of patterned carpets disclosed by Nord.  Such a modification of the Nord carpet would have yielded predictable results to the skilled artisan in providing a carpet having an aesthetically pleasing design suitable for use a carpet tiles, wherein the seam discontinuities are minimized so as to appear as broadloom carpet.  Therefore, claims 1-6, 8, 9, 11-18 are rejected as being obvious over the prior art.  
Claims 7 and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over US 2005/0048253 issued to Nord et al. in view of US 2007/0260352 issued to Magee et al., US 2008/0294272 issued to Bittner et al., and US 5,179,749 issued to Magee as applied to claims 1 and 8 above and in further view of US 5,131,918 issued to Kelley.
Specifically, while Nord, Magee 2007, Bittner, and Magee ‘749 fail to explicitly teach the use of differentially dyeable fibers in the pile yarns, said use is well known in the art of carpets.  For example, Kelley teaches carpets comprising anionic or acid dyeable polyamide fibers comprising cationic end groups (i.e., non-sulfonated, amine groups) and cationic or basic dyeable polyamides comprising anionic end groups (i.e., sulfonate groups) (col. 2, lines 28-47).  Thus, it would have been readily obvious to one of ordinary skill in the art to employ such known differentially dyeable nylon fibers for the pile carpet yarns of Nord, Magee 2007, Bittner, and Magee ‘749 in order to provide aesthetically pleasing carpet colors having good stain resistance.  Hence, claims 7 and 10 are rejected.  
Claims 1-5, 8, and 11-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 3,669,818 issued to Stark in view of US 2007/0260352 issued to Magee et al., US 2008/0294272 issued to Bittner et al., and US 5,179,749 issued to Magee. 
Stark discloses a printed pile fabric having a patterned surface construction on which a design is superimposed thereon and out of registry therewith (abstract).  The enriched appearance of the inventive pile fabric is aesthetically attractive and suitable for carpets (abstract, col. 1, lines 54-57, and col. 2, lines 46-55). Specifically, the pile carpet 10 may comprise a pile surface pattern (i.e., a textured base pattern) formed of low loop pile areas 12, high loop pile areas 14, and high cut pile areas 16 (col. 2, lines 7-10 and Figure 1).  The pile carpet may be constructed by conventional methods, including weaving, knitting, or tufting (col. 2, lines 10-14).  The patterned surface of the pile fabric is then printed with a design which is superimposed out of registry (col. 2, lines 18-24).  The construction and the particular pile pattern is virtually unlimited, as is the print design to be superimposed thereon (col. 2, lines 39-43).  
Thus, Stark teaches the invention of claim 1, with the exception of the particularly claimed textured base pattern comprising an unpredictable combination of adjacent design elements and the overprint pattern comprising predictable design elements.  However, such a combination of base and overprint patterns are known in the art as evidenced above by the cited Magee 2007 and Bittner references.  It would have been obvious to one of ordinary skill in the art at the time of the invention to select the Magee 2007 or Bittner base and overprint patterns for the pile surface pattern and the superimposed print pattern in order to provide carpet tiles having a design that masks seams and other visual discontinuities in a carpet installation.  Additionally, note Magee ‘479 renders the decoupling of the Magee 2007 and Bittner composite patterns obvious as set forth above.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions.  Such a modification would have yielded predictable results to the skilled artisan (i.e., a carpet comprising an aesthetically pleasing design wherein seam discontinuities are minimized).  Therefore, claims 1-5, 8, and 11-18 are rejected as being obvious over the cited prior art.  
Claims 6, 7, 9, and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 3,669,818 issued to Stark in view of US 2007/0260352 issued to Magee et al., US 2008/0294272 issued to Bittner et al., and US 5,179,749 issued to Magee as applied to claims 1 and 10 above and in further view of US 5,131,918 issued to Kelley.
While Stark, Magee 2007, Magee ‘749, and Bittner fail to explicitly teach the use of differentially dyeable fibers in the pile yarns, said use is well known in the art of carpets.  For example, Kelley teaches carpets comprising both anionic or acid dyeable polyamide fibers comprising cationic end groups (i.e., non-sulfonated, amine groups) and cationic or basic dyeable polyamides comprising anionic end groups (i.e., sulfonate groups) (col. 2, lines 28-47).  Thus, it would have been readily obvious to one of ordinary skill in the art to employ two different yarn types, such as known differentially dyeable nylon fibers for the pile carpet yarns of Stark in order to provide aesthetically pleasing carpet colors having good stain resistance.  Hence, claims 6, 7, 9, and 10 are rejected.  






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477. The examiner can normally be reached 10 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        September 8, 2022